DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-4 and 6-12 are pending. Claims 1 and 10 are currently amended. Claims 5 and 13 are canceled. It appears that no new matter has been entered. The amendments to the claims have overcome the previously indicated rejections to Claims 1-4 and 6-9 under 35 U.S.C. 103 as being unpatentable over Wilson (US 9415487) in view of Kinsella (US 5557955) and accordingly the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious:  “said locking member includes: a pair of tabs, each of said first ends having one of said tabs attached thereto; a fastener extending through each of said tabs; and a retention member releasably engaging said fastener and biasing said tabs toward each other” and in combination with the other limitations set forth in the claims. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Matthew W Jellett/Primary Examiner, Art Unit 3753